Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3, 4 and 6-14 are currently under examination, wherein no claim has been amended in appellant’s pre-brief conference request filed on March 22nd, 2021. 
Status of Previous Rejections
2.	The finality of the Office action dated December 22nd, 2020 had been withdrawn in light of appellant's arguments in the pre-brief conference request. A new ground of rejection is established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP (‘296 A1).
	With respect to claims 1, 3, 4 and 6-8, EP (‘296 A1) discloses heat treating different zones in a powder layer to different temperatures as desired (paragraph [0031]) (e.g. a higher temperature for the first zone first followed by a lower temperature for the first and second zones), at least suggesting a method of manufacturing a runner 
With respect to claims 9-14, EP (‘296 A1) discloses that the walls are longitudinal with a longitudinal axis having a length, a depth and a thickness and extending at a minimum angle (e.g. 45 degrees, see Fig. 5); the pockets may vary in radial depth and width (e.g. having a radial depth and width of about 1-5 mm respectively); and the second density is for instance about 50-60% (paragraphs [0023] and [0025]) without specifying the thickness as claimed in claims 9 and 12. However, it is well settled that 
Response to Arguments
4.	The appellant’s arguments in the pre-brief conference request filed on March 22nd, 2021 have been fully considered but they are moot in light of the new ground of rejection above. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Conclusion
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

4/5/2021